DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
 

Response to Arguments
Argument:
Applicant argues that the claims are not directed to an abstract idea.

    PNG
    media_image1.png
    321
    674
    media_image1.png
    Greyscale
 

The examiner disagrees. Applicant has not shown why a human could not practically do the claimed analysis. In fact applicant’s background seems to suggest this is the prior art way of doing things.

    PNG
    media_image2.png
    215
    609
    media_image2.png
    Greyscale

Standardizing formats is an easy task that could easily be done mentally.
If dataset 1 is in feet, dataset 2 is in meters, they could easily converted by a person to any arbitrary unit, i.e. centimeters, fathoms, nautical miles, parsecs, light years, football fields, furlongs, etc.

Argument:

    PNG
    media_image3.png
    253
    692
    media_image3.png
    Greyscale

Response:
Again the examiner does not see anything about the type of information contained in figure 4 a person would not be mentally capable of re-characterizing some other way.

Argument:

    PNG
    media_image4.png
    228
    714
    media_image4.png
    Greyscale

Response:
The examiner disagrees. Changing data from one format to another is a combination of an evaluation and judgement. A person is capable of doing multi-step processes. Data structures are not inexorably linked to computers. A person is capable of writing out a table of information.

Argument:

    PNG
    media_image5.png
    218
    684
    media_image5.png
    Greyscale

Response:
It’s unclear what portion of the MPEP is being relied upon for this, but traditionally physical transformations may weigh towards claims being eligible. There is no physical transformation in these claims. It’s just data processing. 
It’s unclear what difference it would make that a database is “purpose-based”. All databases store data for a specific purpose.

Arguments:

    PNG
    media_image6.png
    459
    691
    media_image6.png
    Greyscale

Response:
Figure 2 and paragraph 16 of the spec establish that the management information system is just a conventional computer (i.e. processor and memory) to implement the claimed data processing. There are no changes to the computer that improve its functionality, speed, performance, etc. The units are software to do the data processing algorithm. Moreover the “managing” aspect is not a positively recited aspect of claim 1. It is an intended use of the basic figure. The management information system itself does not do any managing itself. Thus the examiner does not see why that would be a practical application. 
Furthermore if the management information system did do some kind of management activity, that would fall under the abstract idea grouping of method of organizing human activity.

Argument:

    PNG
    media_image7.png
    336
    720
    media_image7.png
    Greyscale

Response:
The examiner disagrees. Storing information either in a mind or with pen/paper is something that is done every day. The database being “purpose-based” does not seem to be relevant because all computers have that purpose. There is nothing to suggest to the examiner that a “purpose-based database” goes beyond uses a computer as a tool to store data, which per MPEP 2106.05(f) is neither a practical application nor significantly more.

Argument:

    PNG
    media_image8.png
    217
    652
    media_image8.png
    Greyscale

Response:
The examiner again points out that the management information system isn’t doing any managing. And if it were, managing a company based on a metric would be a method of organizing human activity.

Argument:

    PNG
    media_image9.png
    189
    694
    media_image9.png
    Greyscale

Response:
The examiner disagrees. Standardizing data like applicant does in figure 4 is not beyond the realm of a person. Likewise, accountants throughout history have been able to make sense of financial data to generic various figures (“basic” and otherwise). So to the examiner the use of the computer in this case does seem like “mere instructions”. MPEP 2106.05(f) gives an example of a mathematical algorithm being applied on a computer as being “mere instructions”:

    PNG
    media_image10.png
    160
    932
    media_image10.png
    Greyscale


Argument:

    PNG
    media_image11.png
    505
    778
    media_image11.png
    Greyscale

Response:
But unlike Electric Power group, there are no measurement devices or techniques with this case. 
If anything there is more similarity to the TLI case below.

    PNG
    media_image12.png
    237
    1011
    media_image12.png
    Greyscale


Argument:

    PNG
    media_image13.png
    231
    680
    media_image13.png
    Greyscale

Response:
The examiner disagrees. Figure 2 and paragraph 16 of the spec establish that the management information system is just a conventional computer (i.e. processor and memory) to implement the claimed data processing. Adding a computer to implement an analysis procedure does seem likely something that is well-understood and conventional in any field.
The analysis itself being unique or not is not the issue.

Argument:

    PNG
    media_image14.png
    286
    743
    media_image14.png
    Greyscale

Response:
MPEP 2106.05(A): That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.
Based on the above the examiner does not see a clear improvement to the underlying computer.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims are all dependent on claim 2 which was cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 and 5-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:
1. (Currently Amended) A management information system connected to multiple business systems inside and outside a company, located in a home country and a foreign country, the management information system being a system to support management of a financial institution or a financial holding company group including the financial institution, the management information system comprising:
	a processor;
	a non-transitory storage medium coupled to the processor having thereon programming to control:
unit configured to receive and cause storage of base data managed by the business systems based on respective standards, from the business systems, the base data
	including data of multiple disparate items from the multiple business systems inside the company and outside the company, located in the home country and the foreign country, the multiple disparate items including financial data and data on risk involved in an operation of the financial institution, and
	being managed on a record basis;
an extraction unit configured to extract, based on a standardized data definition, data of one or more items of the multiple disparate items out of the received base  data as extracted data, and 
	cause storage of the extracted data;
a common code assigning unit configured to:
	generate standardized data from the extracted data, the standardized data being manageable based on a unified standard;
	assign a common code to the standardized data of the one or more items of the multiple disparate items as an assigned common code; and 
	cause storage of the assigned common code and associated standardized data in one of a standardized balance sheet (B/S) database or a standardized profit and loss (P/L) database according to the assigned common code, wherein a common code is assigned to each element in a standardized data definition database;
	a basic figure generation unit configured to generate a basic figure including risk information and financial information associated with the standardized data by:
	combining at least one piece of the standardized data from the B/S database and at least one piece of the standardized data from the P/L database based on the assigned common code, 
	performing calculation using figures in the standardized data on a customer basis for a code of a classification of the common code, 
	Atty/Agent: Beatrice L. Koempel-Thomasthe basic figure being used in the management of the financial institution or the financial holding company group including the financial institution,
	the management information system generating accounting information based on the basic figure for storage in a purpose-based database; and
	the management information system storing the purpose-based database.


Regarding claim 1, but for the underlined additional elements, claim 1 recites a mental process. Specifically a person could mentally receive and maintain data from various sources (database compilation), mentally determine relevant portions of the data (extraction), w/ pen+paper arrange the data in a particular unified format, then mentally 

The additional elements are “systems”, “units”, “databases”, a processor and a storage medium. The management information system is indicated in the specification to be a processor and memory (paragraph 16). The corresponding structure to the units and the databases appears to be a computer (see fig. 2 and paragraph 16). The additional elements are recited with a high degree of generality such that they amount to mere instructions to implement the abstract idea, which per MPEP 2106.05(f) provides neither a practical application nor significantly more. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). The additional elements have considered separately and in combination do not add an inventive concept. 


Claims 5 and 6 mirror claim 1 and are considered to be directed to an abstract idea without a practical application or significantly more for the same reasons.
Claim Status
Claims 1, 3, 5-15 are considered to distinguish over the cited art. Closest cited art Riley does not disclose "a basic figure generation unit configured to generate a basic figure by combining at least one piece of the standardized data from the B/S database and at least one piece of the standardized data from the P/L database based on the assigned common code, the basic figure being used in the management of the financial institution or the financial holding company group including the financial institution," as amended claim 1 recites and the other claims similar disclose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687